DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on Jan. 31, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The preamble of claim 1 recites “A fiber-reinforced plastic component of a motor vehicle in which noise is to be minimized.”  The claim is not clear.  It is not clear whether the plastic component would be minimizing noise because the way the preamble is written, it only states that it is the vehicle in which the noise is to be minimized.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-3, 10, 12, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Day et al. (US 2010/0266833 A1) (“Day”).
With respect to claim 1, Day discloses a fiber reinforced plastic component of a motor vehicle (0081, 0082), comprising a plastic component body – foam core 31 – and fiber-reinforced rods – elements 35, wherein the plastic component body is formed from plastic foam and form-fittingly surrounds the fiber-reinforced rods (0081-0083, 0107, Figs. 1, 2, 9, 11), the at least one fiber-reinforced rod includes a carbon fiber rod (0112) with a plastic matrix – resin is impregnated or infused thoughout the reinforcing fibers (0087), the plastic foam and the plastic matrix are composed of the same material – plastic foam can be phenolic or polyethylene (0083) and the plastic matrix can be phenolic or polyethylene (0142).  
Regarding the recitation “the at least one fiber-reinforced rod has been subjected to partial in-mold coating by the plastic foam,” the instant Specification discloses that the rods are subjected to partial in-mold coating by the foam of the plastic component body, the plastic component body composed of plastic foam might have been formed either solely between the reinforcing fiber rods or so as to completely enclose them ([0019]), the plastic foam shown in Fig. 1 as element 3 (Specification, [0011]), element 3 corresponding to element 31 in Day (0081, Fig. 1).   Day discloses the rods are inserted into the plastic foam (0084), and thus are form-fittingly surrounded by the foam, the foam completely enclosing them and formed solely between the reinforcing fiber rods (0081, 0084), and so it is the Examiner’s position that the rods of Day are coated by the plastic foam.  Regarding the recitation ‘has been subjected to partial in-mold coating by the plastic foam” claim 1 is a product-by process claim.  For purposes of examination product-by-process claims are not limited to the manipulation of the recited steps only 
Regarding the plastic foam having a noise absorption functionality, it would have been obvious to one of ordinary skill in the art that there are degrees of noise absorption and that plastic foam as such inherently absorbs noise.  The instant Specification does not provide specific degree of noise absorption by the plastic foam, it only discloses that the plastic foam absorbs noise (Specification, [0013]).  The recitation in the preamble “in which noise is to be minimized” has been interpreted as a recitation of intended use.  Since the reference discloses all the elements of the component, it would be expected that the component according to Day is capable to perform as intended.
Regarding claim 2, Day discloses the plastic component of claim 1, wherein multiple fiber-reinforced rods are spatially arranged with respect to one another (Figs. 1 and 2).
As to claim 3, Day discloses the plastic component of claim 2, wherein the fiber-reinforced rods are mutually arranged and bonded to one another in a lattice structure – the rods are bonded to one another as the component had been infused with resin which has cured (0083, 0087, Figs. 1, 2, 11).
As to claim 10, Day discloses the component of claim 1, wherein the component has an outer lamination on an outer face – skins 36 and 37 (0084).
Regarding claim 12, Day teaches the component of claim 1, wherein the plastic component has a multitude of reinforcing fiber rods each surrounded by the plastic component body (0112, Fig. 9).
As to claim 15, Day teaches the component of claim 12.  Day teaches the plastic component, wherein the plastic component body includes a structure that bonds the reinforcing fiber rods – the structure is formed by the cured resin (0087).  Regarding the structure being injection-molded, the claim defines the product by how the product is made, thus, claim 15 is a product-by-process claim.  For purposes of examination product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 15; the reference teaches the structure.
With respect to claim 17, Day teaches the component of claim 15.  Day discloses that the resin flowing through the foam core is cured (0087, 0088), thus, the cured resin corresponding to the injection-molded structure of the claim is adjacent the foam of the plastic component body. The claim defined the product by how the product is made, thus claim 17 is a product-by-process claim.  For purposes of examination product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 17.  The reference teaches the structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day, in view of Take et al. (US 2008/0260992 A1) (“Take”).
With respect to claim 4, Day teaches the component of claim 1, but is silent with respect to the elements further included in the component.  Take discloses a component such as a panel including plastic foam, wherein plastic plates are inserted around the panel to connect to the surface material (abstr., 0023).  The panel is to be used in vehicles (0002).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the component of Day with a plastic plate as the component of Day can also be used in vehicles (0081).  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day, in view of Boyle (US 3871636).
With respect to claim 5, Day teaches the component of claim 1, but is silent with respect to the plastic foam forming a honeycomb structure.  Boyle discloses a component including a plastic foam forming a honeycomb structure, the component used in vehicles, and having energy absorbing characteristics (col. 1, lines 4-16, col. 2, lines 8-17, Fig. 2).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the plastic foam of Day as a honeycomb structure as such structure is used in vehicles as an energy absorbing element.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day, in view of Boyle, and further in view of Chakraborty et al. (US 2009/0123687 A1) (“Chakraborty”).
Day and Boyle teach the component of claim 5, but are silent with respect to the honeycomb structure being a pleated honeycomb structure.
Chakrobarty teaches a panel including pleated foam for automotive applications (abstr., 0008, 0045).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the honeycomb structure of Day and Boyle as a pleated structure, as pleated foam structures are known in the art of vehicle panels.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day, in view of Burke (US 5080950).
With respect to claim 9, Day discloses the component of claim 1, but is silent with respect to two-dimensional reinforcing elements formed of fiber-reinforced plastic.
Burke discloses a foam core panel including two-dimensional reinforcing elements formed of fiber-reinforced plastic sheets – elements 16 and 18 – that provide the core panel with tensile strength which is lacking in the foam by itself (abstr., col. 3, lines 13-40, Fig. 2).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the plastic component of Day two-dimensional reinforcing elements formed of fiber-reinforced plastic as disclosed in Burke, to provide the plastic element of Day with a desirable tensile strength.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day, in view of Albertelli et al. (US 2013/0273341 A1) (“Albertelli”).
With respect to claim 16, Day teaches the component of claim 15, but is silent with respect to the injection-molded structure including an attachment device.  Albertelli discloses a component including a foam panel having an undercut that enhances bonding of a polymeric sheet to the panel (0017, 0019, 0029).  The undercut has been interpreted as an attachment device.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the component of Day with an undercut as disclosed in Albertelli to enhance bonding in the component of Day.


Response to Arguments
Applicant’s arguments filed on Jan 31, 2022 have been fully considered.  
Regarding the newly added recitation of claim 1 “rod has been subjected to partial in-mold coating by the plastic foam” the Applicant argued that a rod that has been inserted through a plastic foam is not a rod that has been subjected to partial in-mold coating by a plastic foam, even if both result in the rod being surrounded form-fittingly by the plastic foam.
The Examiner notes the feature obtained by the step of subjecting the at least one fiber-reinforced rod to partial in-mold coating by the plastic foam is a rod coated by the plastic foam.  The instant Specification discloses that the rods are subjected to partial in-mold coating by the foam of the plastic component body, the plastic component body composed of plastic foam might have been formed either solely between the reinforcing fiber rods or so as to completely enclose them ([0019]), the 
The Applicant argued the feature “rod has been subjected to partial in-mold coating by the plastic foam” of claim 1 is not a product-by process limitation as the Applicant is claiming the structure of a rod that has been subjected to a partial in-mold coating by the plastic foam.  The Examiner notes the structure obtained by partial in-mold coating of the rod by the plastic foam is a rod coated by the plastic foam.  For purposes of examination product-by-process claims are not limited to the manipulation of the recited steps only the structure implied by the steps.  MPEP 2113.  In the instant case the recited steps imply the structure of claim 1; the reference teaches the structure.  
Regarding the plastic foam having a noise absorption functionality, the Applicant argued that it would not have been obvious to one of ordinary skill in the art to select the plastic foam of Day such that it has a noise absorption functionality, as Day discloses other desired properties of the foam and does not mention noise absorption.  The Examiner notes the claim recites “the plastic foam has a noise absorption functionality.”  
The Examiner notes it would have been obvious to one of ordinary skill in the art that plastic foam as such inherently absorbs noise, and that there are degrees of noise absorption.  Claim 1 does not recite a specific measure or degree of noise absorption.  The instant Specification does not provide specific degree or measure of noise 
The Applicant further argued claim 1 now recites “A fiber-reinforced plastic component of a motor vehicle in which noise is to be minimized” and thus the plastic foam has a noise absorption functionality.  The Examiner notes the newly added recitation in the preamble has been interpreted as a recitation of intended use.  Since the reference discloses all the elements of the component, it would be expected that the component according to Day is capable to perform as intended.  Furthermore, the preamble does not specify that it is the fiber-reinforced plastic component that minimizes the noise.  It only recites that it is the motor vehicle in which noise is to be minimized.  

 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783